TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00424-CR



                                  David Cepeda Jones, Appellant

                                                   v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF BEXAR COUNTY, 227TH JUDICIAL DISTRICT
     NO. 2009-CR-12902, THE HONORABLE PHILIP A. KAZEN, JR., JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant David Cepeda Jones, acting pro se, filed a document with this Court

entitled “Rule § 16.3(c) Notice of Appeal/Affidavit/Emergency Transfer of Venue and All Future

Proceedings Rules § 17.2 and 17.3 (Refusing to Act).” As we read his document, appellant raises

issues in connection with his appeal from matters related to a criminal case pending in a district court

of Bexar County. The pleading references a cause number in the Fourth Court of Appeals, and

complains about the failure of the Fourth Court of Appeals to grant him a rehearing in his case

as well as the denial of his motions for recusal wherein he requested that every justice on the

Fourth Court of Appeals recuse himself or herself.

                This Court’s appellate jurisdiction generally is limited to cases appealed from trial

courts in our court of appeals district, which does not include Bexar County. Tex. Gov’t Code Ann.

§ 22.201 (West Supp. 2010). We see no basis for jurisdiction over an appeal of matters arising out
of a Bexar County district court or over actions taken by the Fourth Court of Appeals, and nothing

in the documents appellant has filed demonstrates we otherwise have authority to grant any relief he

seeks. See Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996) (listing Government

Code § 22.201 among examples of laws that establish jurisdiction of courts of appeals).

                To any extent that appellant’s pleadings could be read as initiating an original

appellate proceeding seeking extraordinary relief, see Tex. R. App. P. 52, we note that our

mandamus authority also is limited. By statute, this Court has the authority to issue a writ of

mandamus against “a judge of a district or county court in the court of appeals district” and other

writs as necessary to enforce our appellate jurisdiction. See Tex. Gov’t Code Ann. § 22.221 (West

Supp. 2010). The Fourth Court of Appeals is not a party against whom we may issue a writ of

mandamus. Nor has appellant demonstrated that the exercise of our writ power is necessary to

enforce our jurisdiction as we have no appellate jurisdiction over the Fourth Court of Appeals.

                Appellant’s documents indirectly refer to Rule 17.1 of the Rules of Appellate

Procedure, which concerns instances in which a court of appeals is unable to take immediate action,

and directly refer to Rule 17.2, which provides for action by “the nearest court of appeals that is able

to take immediate action,” and Rule 17.3 which relates to further proceedings by the nearest court

of appeals. See Tex. R. App. P. 17.1, 17.2, 17.3. Appellant appears to contend that Rule 17 applies

here. Appellant’s pleadings, however, discuss actions taken by the Fourth Court of Appeals,

which demonstrates conclusively that Rule 17 of the appellate rules has no application here. The

Fourth Court is not unable to take immediate action and has, in fact, taken action. Appellant




                                                   2
is merely dissatisfied with the actions taken. We do not have appellate jurisdiction over the

Fourth Court of Appeals.

              Finding we lack jurisdiction to address appellant’s pleadings, we dismiss his

attempted appeal.



                                           __________________________________________
                                           Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: July 11, 2012

Do Not Publish




                                              3